Citation Nr: 1452809	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  07-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served in the United States Coast Guard from April 1988 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for post-traumatic headaches, right carpal tunnel syndrome, and left carpal tunnel syndrome and assigned a noncompensable evaluation for each disability effective from February 15, 2005.

During the pendency of the appeal, the RO issued another rating decision in December 2006 and increased the evaluations for migraine headaches to 30 percent, for right carpal tunnel syndrome to 10 percent, and for left carpal tunnel syndrome to 10 percent, effective from February 15, 2005.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remained on appeal.

The Board remanded the case in November 2010 and December 2012.  In November 2013, the Board remanded the issue of entitlement to a higher initial evaluation for migraine headaches for further development and denied the claims for a higher initial evaluation for right and left carpal tunnel syndrome.

The Veteran appealed the November 2013 decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2014 Order, the Court vacated the portion of the November 2013 decision denying higher initial evaluations for right and left carpal tunnel syndrome and remanded the case to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Moreover, the Appeals Management Center (AMC) completed the requested development regarding the claim for a higher initial evaluation for migraine headaches and readjudicated that claim in an October 2013 supplemental statement of the case. 

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. All documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties to the March 2014 Joint Motion found that the Board did not provide adequate reasons or bases to explain its decision to evaluate the Veteran's carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to paralysis of the median nerve.  As an example, they noted that Diagnostic Code 8512 may be applicable, which governs evaluations of paralysis of the lower radicular group.  Therefore, the Board finds that an additional examination is needed to ascertain to the severity and manifestations of the Veteran's right and left carpal tunnel syndrome, to include identifying the affected upper extremity nerve group.

Moreover, the Board notes that the VBMS file does not contain any treatment records dated since June 2012.  Therefore, on remand, the AOJ should obtain attempt to obtain any outstanding medical records pertinent to the claims on appeal.  

In addition, the Veteran was afforded a VA examination in March 2013 in connection with her claim for a higher initial evaluation for migraine headaches.  The examiner indicated that she had reviewed the Veteran's VA medical records, yet stated that the Veteran has "SELF REPORTED" frequent completely prostrating and prolonged attacks of headaches which would make for severe economic inadaptability.  In light of the fact that there are no recent treatment records associated with the file, it is unclear whether the Veteran's report is corroborated by medical evidence or why the examiner emphasized the self-report in capital letters.  The examiner also noted that she the Veteran is a photographer and has assistants to help when she unable to work; however, there was no discussion of how often or how long the Veteran actually missed work due to her headaches.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her carpal tunnel syndrome and migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include records dated since June 2012.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected migraine headaches.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions, and to comment on the severity of the Veteran's disability.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's migraine headache disability under the rating criteria.  In particular, the examiner should comment as to whether the Veteran's headaches are productive of:

 (a) characteristic prostrating attacks averaging one in 2 months over the last several months;

 (b) characteristic prostrating attacks occurring on an average once per month over the last several months; or,

 (c) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability 

The examiner should also discuss the effect of the Veteran's headaches on her occupational functioning and daily activities.  In particular, the examiner should address how frequently the Veteran misses work due to her headaches and for how long.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right and left carpal tunnel syndrome.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions, and to comment on the severity of the Veteran's disability.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left carpal tunnel syndrome under the rating criteria.  In particular, the examiner should identify affected nerve or nerve group and specifically indicate whether the median nerve and/or lower radicular group are involved.  

For any nerve group identified, the examiner should indicate whether there is mild, moderate, or incomplete paralysis, or complete paralysis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

